Exhibit 10.1

TCF FINANCIAL CORPORATION

2012 MANAGEMENT INCENTIVE PLAN - EXECUTIVE

 

1.     This TCF Financial Corporation 2012 Management Incentive Plan – Executive
(this “Plan”) is effective for the 2012 fiscal year of TCF Financial Corporation
(“TCF Financial”).  This Plan is subject to the terms and conditions of the TCF
Performance-Based Compensation Policy for Covered Executive Officers (the
“Performance-Based Plan”) in the event the participant is a “Covered Executive
Officer” (as defined in the Performance-Based Plan).

 

2.     Eligibility - Each participant in this Plan shall be given a copy of this
Plan and be required to sign an acknowledgment of its terms.  The participants
in the Plan are those approved by the Compensation/Nominating/Corporate
Governance Committee (the “Committee”).

 

3.             All participants will be initially evaluated by the Chief
Executive Officer of TCF Financial (the “CEO”) who will forward all
recommendations to the Committee for approval.  The Committee evaluates the
performance of the CEO.  The Committee will consider and evaluate all matters it
deems appropriate in its sole discretion, subject to limits imposed on such
discretion under the Performance-Based Plan.  Evaluations will be performed
pursuant to the terms of the Performance-Based Plan in the case of Covered
Executive Officers.

 

4.             The criteria for awards (subject to paragraph 5) is based upon
TCF Financial’s return on average common equity (“ROCE”) for fiscal year 2012 as
compared to TCF Financial’s peer group of institutions (as such peer group
applicable to fiscal year 2012 is disclosed in the  proxy statement).  If TCF
Financial achieves a ROCE which exceeds the mean ROCE of its peer group for 2012
the cash bonus will be 100% of such participant’s base salary (as in effect on
January 17, 2012).  ROCE will be calculated as provided in the Performance-Based
Plan and include only those members of the Peer Group which have reported at
least one quarter of fiscal year 2012 results by January 31, 2013.

 

5.             The Committee may in its discretion, reduce or eliminate the
amount of the incentive determined under paragraph 4 of this Plan, for any
reason.  The Committee has authority to make interpretations under this Plan and
to approve the calculations under paragraph 4.  Incentive compensation under
this Plan will be paid in cash as soon as possible following approval of awards
by the Committee, but no later than March 15, 2013.  The participant need not be
employed by TCF Financial (or the same subsidiary as employed by on the date of
this Plan) after December 31, 2012 in order to receive payment under the Plan.

 

6.             The Committee may amend this Plan from time to time as it deems
appropriate, except that any such amendment shall be in writing and signed by
both TCF Financial and the participant and no amendment may contravene
requirements of the Performance-Based Plan.  This Plan shall not be construed as
a contract of employment, nor shall it be considered a term of employment, nor
as a binding contract to pay awards.

 

7.             This Plan is effective for service on or after January 1, 2012.

 

8.             While the participant is actively employed with TCF Financial or
any of its subsidiaries, and, in the event of termination of employment by TCF
Financial or any of its subsidiaries or the participant for any reason for a
period of one year after the participant’s termination of employment, the
participant agrees that, except with the prior written approval of the
Committee, the participant will not offer to hire, entice away, or in any manner
attempt to persuade any officer, employee, or agent of TCF Financial or any of
its subsidiaries to discontinue his or her relationship with TCF Financial or
any of its subsidiaries nor will the participant directly or indirectly solicit,
divert, take away or attempt to solicit business of TCF Financial or any of its
subsidiaries as to which the participant has acquired any knowledge during the
term of the participant’s employment with TCF Financial or any of its
subsidiaries.

 

Acknowledgement

 

I have received, read, and acknowledge the terms of the foregoing Plan.

 

 

 

 

 

 

 

Date

 

Signature

 

 